2015 UT App 82



               THE UTAH COURT OF APPEALS

   STATE OF UTAH, IN THE INTEREST OF B.L.D., A PERSON UNDER
                   EIGHTEEN YEARS OF AGE.


                            B.L.D.,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                      Per Curiam Decision
                       No. 20140494-CA
                       Filed April 9, 2015

      Third District Juvenile Court, Salt Lake Department
                The Honorable C. Dane Nolan
                           No. 142590

         Monica Maio, Pamela L. Vickrey, and William R.
                Russell, Attorneys for Appellant
          Sean D. Reyes and Tera J. Peterson, Attorneys
                          for Appellee

      Before JUDGES STEPHEN L. ROTH, JOHN A. PEARCE, and
                       KATE A. TOOMEY.

PER CURIAM:

¶1      B.L.D. appeals the juvenile court’s dispositional order
imposing thirty days of detention as a result of an adjudication
of curfew violation. This case is before the court on the State’s
motion for summary reversal and remand, which the State filed
in lieu of a brief. We grant that motion.

¶2     B.L.D.’s appeal raises the single issue of whether the
juvenile court erred in ordering thirty days of detention,
suspended, following an adjudication of curfew violation
because the curfew violation is an offense that is ineligible for
                            In re B.L.D.


detention. We review a trial court’s interpretation of a statute for
correctness. See State v. Graham, 2011 UT App 332, ¶ 14, 263 P.3d
569 (“Questions of statutory interpretation are matters of law,
which we review for correctness.”). The State concedes that the
juvenile court erred by imposing detention for thirty days for a
curfew violation, even if suspended, and agrees that the relief
requested by B.L.D. on appeal should be granted.

¶3     Under Utah law, a juvenile court may order detention
only for “an act which if committed by an adult would be a
criminal offense” or for “contempt of court.” Utah Code Ann.
§ 78A-6-117(2)(f)(ii) (LexisNexis 2012). The curfew violation
B.L.D. admitted is a juvenile status offense that applies only to a
minor under the age of sixteen. 1 See Davis County Code
§ 9.08.010 (“It is unlawful for any minor under the age of sixteen
(16) years to be in or on any public street, park, square or any
public place between the hours of eleven p.m. and daylight.”).
Because detention may only be ordered after adjudication for
“an act which if committed by an adult would be a criminal
offense” or for “contempt of court”, the juvenile court erred in
ordering thirty days of detention, suspended.

¶4     Accordingly, we grant the State’s motion to reverse the
juvenile court’s dispositional order committing B.L.D. to
detention for thirty days, suspended, and remand for further
proceedings consistent with this decision. 2




1. A juvenile status offense is a violation of the law that would
not be a violation “but for the age of the offender.” Utah Admin.
Code R547-13-3(2).

2. In response to the State’s motion, B.L.D. requests that the
juvenile court also be directed to “delete any and all references
to the order of stayed detention in C.A.R.E.” While we decline to
direct the juvenile court on this matter, the relief may be sought
from the juvenile court in the proceedings after remand.




20140494-CA                     2                 2015 UT App 82